Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael J. Vander Molen on 06/27/22.

The application has been amended as follows: 

1-17.  (Cancelled)
18. (Currently amended) A hydro excavation vacuum apparatus for excavating earthen material comprising:
a vacuum system for removing cut earthen material and water from an excavation site in an airstream;
a deceleration system for collecting cut earthen material and water from the airstream, the deceleration system comprising:
a deceleration vessel adapted to reduce a velocity of the airstream to allow material to fall from the airstream, the deceleration vessel being adapted such that the airstream is not vortexed within the deceleration vessel, the deceleration vessel having an inlet and a spoil material outlet disposed below the inlet; and 
a deflection plate disposed within the deceleration vessel for directing material in the airstream downward toward the spoil material outlet, the deflection plate including a material-engaging face having a longitudinal plane, the longitudinal plane of the material-engaging face forming an angle with a vertical axis of the deceleration vessel, the angle being from 5° to 60°; and
a dewatering system comprising a vibratory screen for separating water from cut earthen material discharged from the spoil material outlet.
19. (Original) The hydro excavation vacuum apparatus as set forth in claim 18 wherein the deflection plate comprises a wear plate connected to a support.  
20. (Original) The hydro excavation vacuum apparatus as set forth in claim 18 further comprising an inlet conduit connected to the deceleration vessel inlet, the inlet conduit having a longitudinal axis, the longitudinal axis of the conduit passing through a central vertical axis of the deceleration vessel.
21-23.  (Cancelled)
24. (Original) The hydro excavation vacuum apparatus as set forth in claim 18 wherein the deceleration vessel comprises a lower portion that tapers inward toward the spoil material outlet.
25. (Original) The hydro excavation vacuum apparatus as set forth in claim 18 wherein the deceleration vessel comprises an air outlet disposed above the inlet.
26. (Original) The hydro excavation vacuum apparatus as set forth in claim 25 wherein the deceleration vessel comprises a plurality of air outlets, each outlet being fluidly connected to a cyclone to separate material entrained in an airstream withdrawn from the outlets.
27. (Cancelled)
28.  (Currently amended) The hydro excavation vacuum apparatus as set forth in claim 18 wherein the deceleration vessel has an effective cross-sectional area, the hydro excavation vacuum apparatus comprising a deceleration vessel inlet conduit having an effective cross-sectional area, a ratio of the effective cross-sectional area of the deceleration vessel to the effective cross-sectional area of the inlet conduit being at least  7.5:1 to reduce the velocity of the airstream to allow material to fall from the airstream.
29-36. (Cancelled)
37.  (Currently amended) A method for hydro excavating a site with an excavation apparatus, the excavation apparatus comprising an excavation fluid pump, a deceleration  vessel, a deflection plate disposed within the deceleration vessel and a dewatering system, the deflection plate including a material-engaging face having a longitudinal plane, the longitudinal plane of the material-engaging face forming an angle with a vertical axis of the deceleration vessel, the angle being from 5° to 60°, the method comprising:
operating the excavation fluid pump to direct pressurized water toward an excavation site, the pressurized water cutting earthen material;
removing cut earthen material and water from the excavation site in an airstream and into the deceleration  vessel, the airstream not being vortexed within the deceleration vessel, the cut earthen material and water separating from the airstream and falling toward an airlock disposed below the deceleration  vessel, the airstream having an average dwell time of less than  5 seconds in the deceleration  vessel; and
introducing material discharged from the airlock into the dewatering system, the dewatering system separating water from cut earthen material removed from the excavation site, the dewatering system comprising a vibratory screen.
38.  (Currently amended) The method as set forth in claim 37 wherein the airstream has a dwell time of less than  3 seconds in the deceleration  vessel or less than  1 second. 
39. (Cancelled)
40. (Currently amended) The method as set forth in claim 37 [[39]] wherein the apparatus comprises an inlet conduit connected to a deceleration vessel inlet, the inlet conduit having a longitudinal axis, the longitudinal axis of the conduit passing through a central vertical axis of the deceleration vessel.
41. (Original) The method as set forth in claim 37 further comprising a vacuum system for removing cut earthen material and water from the excavation site, the vacuum system being capable of generating a vacuum of at least 18” Hg at 3000 cubic feet per minute.
42-146.  (Cancelled)
Drawings
The drawings were received on 01/10/20.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 18 and 37 include structures which are neither anticipated by, nor obvious over prior art of record.
Claims 19-20, 24-26, 28, 38 and 40-41 depend on claims 18, 37; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773